DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 8, 10-14, 17, 24-28, 32, 34, 38, 41, 45, 47 and 51-52 are pending and presently subject to a restriction/election requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


The species are as follows: 

The claim scope is directed to species of formula (I) and single-step methods of treating a disease, wherein the single-step is administration of a species of formula (I) to patients.  For initial examination, Applicant should elect one disclosed species that was explicitly reduced to practice on record (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  
Examiner notes that no treatment of any diseases in any subjects/patients were actually tested or reduced to practice as claimed (see, e.g., claims 38, 41, 45, 47, 51, 52).  Therefore, it is understood that the disclosed cell-based or cell-free assays are intended to be representative models for diseases based upon reported α4β7 measurements.
Applicant is required to elect a single species of the invention (a single species is understood to be identifiable by a reference to a specific Table, a specific value from the selected Table, the exact corresponding compound, and identification of one representative disease).  The election of a single, disclosed species should be made by specifying 
(i) A single table number, a single corresponding Compound No. from the identified Table that is from among instant Compounds No. 1-19; and the exact value of the corresponding test and compound number at the elected species (e.g., if compound 1 at Table 1 is elected, then “9.391 in an α4β7 
(ii) Each subcomponent of the elected compound as it is identified at the pending claims (e.g., L, Z, R1, R2, R3, R4, R5, R6, Xy, Xz, X1, X2, X3, etc. should be individually and explicitly identified); and
(iii) Applicant should elect a single disease from among all those enumerated at the pending claims that is modeled by the elected species above.
Therefore, the single elected species is understood to be defined by identification of a specific Table, a specific compound, a specific corresponding value at that table for that compound, and the identification of a single disease as identified above.  All components not explicitly identified on record as present in single, disclosed, species of record will be presumed absent unless identified as an obvious variant.


Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1-5, 8, 10-14, 17, 24, 26-28, 32, 34, 38, 41, 45, 47 and 51-52 are generic in at least one aspect.

The claim compounds of Formula (I) at claim 1 lack unity of invention because even though the inventions of these groups require the technical feature of Formula (I), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Boer et al. (Design and Synthesis of Potent and Selective α4β7 Integrin Antagonists, J. Med. Chem., vol. 44:2586-2592 (July 26, 2001); hereafter “Boer”).  Specifically, Boer teaches and discloses a cyclic hexapeptide, namely P9 at Table 1 on 2588 and Fig. 2 (see, e.g., Boer at Table 1 on 2588, Fig. 2 on 2587), wherein P9 is the cyclic hexapeptide of cyclo(Leu-Asp-Thr-d-Pro-Ala-Ala) (see id), wherein C(=O)-L-Z is Ala-Leu-Asp-Thr; each of R4, R5, and R6 form d-Proline; R1 is hydrogen; and the R2/R3 position is Ala and hydrogen (compare id. with instant claim 1).  In addition, Examiner has reviewed the ISR and Written Opinion of the ISA for PCT/CA2018/000087 and concur with the conclusions set forth therein, which are incorporated into the instant action.  Accordingly, Formula (I) fails to define a special technical feature in view of the prior art of record.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (See MPEP § 812.01).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Conclusion
Claims 1-5, 8, 10-14, 17, 24-28, 32, 34, 38, 41, 45, 47 and 51-52 are pending and presently subject to a restriction/election requirement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RANDALL L BEANE/Primary Examiner, Art Unit 1654